EXHIBIT 4-C-8 [Execution] AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT AMENDMENT NO. 7 TO LOAN AND SECURITY AGREEMENT dated as of March 14, 2008, by and among Hartmarx Corporation ("Hartmarx"), Coppley Apparel Group Limited ("Coppley", and together with Hartmarx, each individually, a "Borrower” and collectively, "Borrowers"), each of the companies listed on Exhibit A hereto (each, individually, a "Guarantor" and collectively, "Guarantors"), Monarchy Group, Inc., formerly known as M Acquisition Corp. (“Monarchy”) and Wachovia Capital Finance Corporation (Central), formerly known as Congress Financial Corporation (Central), in its capacity as agent (in such capacity, "Agent") for the parties from time to time to the Loan Agreement (as hereinafter defined) as lenders (each individually, a "Lender" and collectively, "Lenders"). W
